FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2014 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated April 29, 2014 TRANSLATION Autonomous City of Buenos Aires, April 29, 2014 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref: Information pursuant to Article 23, Ch. VII, of the Buenos Aires Stock Exchange Rules Dear Sirs: The purpose of this letter is to comply with the requirements of Article 23 of Chapter VII of the Buenos Aires Stock Exchange Rules. Continuing with our earlier communication on February 3, 2012, please be advised that YPF has learned that in the proceedings entitled “YPF S.A. s/ SOLICITUD DE INHIBITORIA” Record No. 5958/2013, currently pending before the Federal Court of First Instance in Civil and Commercial Matters No. 9, Secretariat No. 17, it has been resolved to lift the injunction reported in the mentioned communication. Similarly, please be advised that while the resolution was appealed by the plaintiff, the appeal was granted without staying the judgment, therefore until the judgment is revoked by the superior court that will decide the appeal, the injunction is no longer applicable. Yours faithfully, Alejandro Cherñacov Market Relations Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: April 30, 2014 By: /s/ Alejandro Cherñacov Name: Title: Alejandro Cherñacov Market Relations Officer
